Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, in the penultimate line of claim 1 “a physical cursor” is set forth; in the ultimate line of claim 1 “the physical cursor” is set forth; in line  1 of claim 7 “a physical cursor” is set forth; in line 2 of claim 7 “the physical cursor” is set forth and in line 3 of claim 7 “a physical cursor” is set forth.  As a result is it is unclear as to whether all the physical cursors are the same cursors or entirely different cursors.  Similar indefiniteness exists in claims 8-9 and 16-18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 2013/0021303) in view of Bostick et al (US 2016/0202761).

As per claims 1 and 19 Martin et al depicts in figures 11A-11D and discloses: A computer-implemented method for physically assisting in the identification of an input location on a touchscreen 1100, the method comprising: detecting that the user has contacted a touchscreen 1100 at an initial touch point with a pointing device { [0086] Turning now to FIG. 11B, the touch sensing display device 1100 is schematically illustrated with a cursor element 1112 displayed underneath the area 1110 of touch input of FIG. 11A. A user may manipulate the cursor element 1112 by varying the location of touch input. For example, a user may touch the sensor region 1108 with finger 1102 such that the cursor element 1112 is displayed underneath the area of touch 1110 and may subsequently move the finger 1102 to a second area of the sensor region 1108 such that the cursor element 1112 is displayed underneath the second area. }; predicting an input location from one or more input locations for receiving input on the touchscreen 1100 { [0089] In some implementations, a sensing device may predict a movement path of a cursor element based on the trajectory of earlier movement paths of the cursor element. }; determining a path from the initial touch point to the predicted input location { [0089] A touch input path prediction may be provided by a sensing circuit to an adaptive addressing circuit to increase an addressing speed of the touch sensing display device and/or to further limit power dissipation and/or electrical interference. }; 

As per claim 7 Martin et al discloses insofar as the claim is definite and understood: The method of claim 1, wherein the generating a physical cursor 1112 on the touchscreen 1100 at a location proximate to the pointing device, wherein the physical cursor 1112 is touchscreen 1100, further comprises generating a physical cursor 1112 on a front side { Note: front side lacks specificity to distinguish over the side discloses by Martin et al } of the pointing device between a touchpoint and the input location.

As per claim 8 Martin et al discloses insofar as the claim is definite and understood: The method of claim 1, wherein the generating a physical cursor 1112 on the touchscreen 1100 at a location proximate to the pointing device, wherein the physical cursor 1112 is a touchscreen 1100, further comprises generating a physical cursor 1112 on a back side { Note: back side lacks specificity to distinguish over the side discloses by Martin et al } of the pointing device between a touchpoint and the input location.

As per claim 9 Martin et al discloses insofar as the claim is definite and understood: The method of claim 1, wherein the generating a physical cursor 1112 on the touchscreen 1100 at a location proximate to the pointing device, wherein the physical cursor 1112 is a touchscreen 1100, further comprises generating a physical cursor 1112 on 

Regarding claims 1 and 7-9 Martin et al is silent as to:  generating a physical cursor 1112 on the touchscreen 1100 at a location proximate to the pointing device, wherein the physical cursor 1112 is a raised portion of the touchscreen 1100.  With respect to claims 1 and 7-9 Bostick et al depicts in figure 2 and discloses:   generating a physical cursor on the touchscreen 200 at a location proximate to the pointing device, wherein the physical cursor is a raised portion 212-214 of the touchscreen 200.  { [0020] For example, distance information could be conveyed as an audio tone having increased pitch or volume for increased proximity and vice-versa as objects depicted in the image are selected using, for example, a cursor. In such a case, the distance information is conveyed through a perceptible signal or sensation having little, if any, correspondence with the manner in which distance to real objects would be perceived by a sighted person viewing the actual scene. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to generate in the method of Martin et al a physical cursor on the touchscreen at a location proximate to the pointing device, wherein the physical cursor is a raised portion of the touchscreen as taught by Bostick et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to generate a physical cursor on the touchscreen at a location proximate to the pointing device, wherein the physical cursor is a raised portion of the touchscreen 
to facilitate direct interaction with an image and selection, navigation and manipulation of one or more images by users having visual impairments or who are blind or only partially sighted and support enhanced provision of increased amounts of information beyond that contained in the image, itself, to persons without vision impairment through increased dimensionality and tactile sensation.
.
See [0007] of Bostick et al.

Regarding claim 9 Martin et al as modified by Bostick et al is silent as to: generating a physical cursor on two or more sides of the pointing device.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to generate a physical cursor on two or more sides of the pointing device of Martin et al as modified by Bostick et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to generate a physical cursor on two or more sides of the pointing device, which is well within the purview of a skilled artisan, absent an unobvious result and duplication of known parts, so as to provide a user friendly pointing device that is able to be used regardless of the position and orientation of device.

As per claims 2 and 20 Martin et al discloses: The computer system of claim 1, further comprising changing the location of the physical cursor 1112 so as to cause the physical cursor 1112 to move along the path toward the input location, thereby guiding the pointing device to the input location. { figure 11D } 

As per claim 3 Martin et al discloses: The method of claim 1, wherein the pointing device is a finger 1102 of a user. { figure 11A }

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US 2013/0021303) in view of Bostick et al (US 2016/0202761) as applied to claim 1 above, and further in view of AGGARWAL et al (US 2017/0263146)

Regarding claim 4 Martin et al as modified by Bostick et al is silent as to: The method of claim 1, further comprising predicting a level of dexterity of the user. With respect to claim 4 AGGARWAL et al discloses: The method of claim 1, further comprising predicting a level of dexterity of the user. { [0025] The real task scores provide scores on standard competencies such as finger dexterity, manual dexterity, wrist finger speed, etc. The predictive models are made for scoring each of these competencies using the real task scores. }

Regarding claim 5 Martin et al as modified by Bostick et al is silent as to: The method of claim 1, further comprising: detecting a level of dexterity of the user; and predicting a health metric for the user based on the detected level of dexterity. With respect to claim 5 AGGARWAL et al discloses: The method of claim 1, further comprising: detecting a level of dexterity of the user; and predicting a health metric for the user based on the detected level of dexterity. { [0039] The task is completed only after the user lifts his/her finger after resizing the outer circle. The processing module includes an instruction to evaluate the resize as “correct” if and only if the outer circle is in-between the inner circles when the candidate lifts his/her fingers. The instruction is based on the benchmark provided in the predictive model for evaluation. The candidate is scored on the basis of the correct resizes he/she has done in the allotted time and the score is measure of accuracy of finger dexterity. See also [0038]. }

Regarding claim 6 Martin et al as modified by Bostick et al is silent as to: The method of claim 1, further comprising detecting a level of dexterity of the user by: determining a baseline level of dexterity using a recurrent neural network; detecting that the user has contacted the touchscreen 1100 at a plurality of touch points with the pointing device; and comparing the plurality of touch points with the path and a plurality of touch points predicted by the baseline level of dexterity.  With respect to claim 6 AGGARWAL et al depicts in figure 1 and discloses: The method of claim 1, further comprising detecting a level of dexterity of the user by: determining a baseline level of dexterity using a recurrent neural network { step 12, figure 1 & [0025] The predictive models are made for scoring each of these competencies using the real task scores. The predictive model, also uses regression techniques, other machine learning or expert methods to develop scoring criterion as benchmarks.}; detecting that the user has contacted the touchscreen at a plurality of touch points with the pointing device { step 14, figure 1 }; and comparing the plurality of touch points with the path and a plurality of touch points predicted by the baseline level of dexterity. { step 18, figure 1 }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide in the method of Martin et al as modified by Bostick et al predicting a level of dexterity of the user; detecting a level of dexterity of the user; predicting a health metric for the user based on the detected level of dexterity; determining a baseline level of dexterity using a recurrent neural network; detecting that the user has contacted the touchscreen at a plurality of touch points with the pointing device; and comparing the plurality of touch points with the path and a plurality of touch points predicted by the baseline level of dexterity as taught by AGGARWAL et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide in a method predicting a level of dexterity of the user; detecting a level of dexterity of the user; predicting a health metric for the user based on the detected level of dexterity; determining a baseline level of dexterity using a recurrent neural network; detecting that the user has contacted the touchscreen at a plurality of touch points with the pointing device; and comparing the plurality of touch points with the path and a plurality of touch points predicted by the baseline level of dexterity so as to make available “a method and system for building and scoring motor skills tests to test motor skills of a user, useful in different industrial environments that require skilled work force.”  See [0001] of AGGARWAL et al. 


Claims 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al (US 2016/0202761) in view of Martin et al (US 2013/0021303).

As per claim 10 Bostick et al depicts in figures 2A & 2B and discloses: A computer system that physically assists in the identification of an input location on a touchscreen 200 {figure 2B}, the computer system comprising: a processor 100 and a memory 110 & 120 {figure 2A}; a touchscreen 200 display configured with a microfluidic capability { [0029] Referring now to FIG. 2B, a portion of a preferred form of microfluidics transducer/display 200 mounted over image display 100 (using intervening layer 210 which is preferably capable of functioning as a transducer to deliver pressure pulses or vibrations as tactile feedback of detection of a touch in a selected area, if not otherwise included in display panel 100, is shown in partially cut-away form. }, wherein in response to an instruction from the processor 100, fluid is selectively applied to a portion of the touchscreen 200 to raise a portion of the touchscreen 200 { [0030] To achieve such capabilities, substrate 201 includes a plurality of apertures 205, some or all of which are provided with valves 206, evenly distributed over the surface of the substrate and which allows the fluid to flow from between the substrate and flexible membrane in space 204 into channels 207 on the underside of the substrate 201 from which the fluid can be recirculated as schematically depicted by optional pump 208 and arrows 209. }; one or more computer readable storage media having program instructions executable by the processor 100 to perform operations comprising { [0026] As shown in FIG. 2A, a conventional image display and control 100 is provided by, for example, a display panel of a computer, a tablet-type digital device, smart phone or the like which is capable of producing a visually perceptible image from data in an image file 110}: detecting that the user has contacted the touchscreen 200 at an initial touch point with a pointing device { [0029] Referring now to FIG. 2B, a portion of a preferred form of microfluidics transducer/display 200 mounted over image display 100 (using intervening layer 210 which is preferably capable of functioning as a transducer to deliver pressure pulses or vibrations as tactile feedback of detection of a touch in a selected area, if not otherwise included in display panel 100, is shown in partially cut-away form.}; touchscreen 200 at a location proximate to the pointing device, wherein the physical cursor is a raised portion 212-214 of the touchscreen 200. { [0020] For example, distance information could be conveyed as an audio tone having increased pitch or volume for increased proximity and vice-versa as objects depicted in the image are selected using, for example, a cursor. In such a case, the distance information is conveyed through a perceptible signal or sensation having little, if any, correspondence with the manner in which distance to real objects would be perceived by a sighted person viewing the actual scene. }

Regarding claim 10 Bostick et al is silent as to: predicting an input location from one or more input locations for receiving input on the touchscreen; determining a path from the initial touch point to the predicted input location.  With respect to claim 10 Martin et al discloses: predicting an input location from one or more input locations for receiving input on the touchscreen; determining a path from the initial touch point to the predicted input location { [0089] In some implementations, a sensing device may predict a movement path of a cursor element based on the trajectory of earlier movement paths of the cursor element. A touch input path prediction may be provided by a sensing circuit to an adaptive addressing circuit to increase an addressing speed of the touch sensing display device and/or to further limit power dissipation and/or electrical interference. };

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the computer system of Bostick et al with predicting an input location from one or more input locations for receiving input on the touchscreen; determining a path from the initial touch point to the predicted input location as taught by Martin .  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a computer system with predicting an input location from one or more input locations for receiving input on the touchscreen; determining a path from the initial touch point to the predicted input location as as to provide “an adaptive addressing circuit to increase an addressing speed of the touch sensing display device and/or to further limit power dissipation and/or electrical interference.”  See [0089] of Martin et al.

As per claim 11 Bostick et al discloses: The computer system of claim 10, further comprising changing to location of the physical cursor so as to cause the physical cursor to move along the path toward the input location, thereby guiding the pointing device to the input location. .  { [0020] For example, distance information could be conveyed as an audio tone having increased pitch or volume for increased proximity and vice-versa as objects depicted in the image are selected using, for example, a cursor. In such a case, the distance information is conveyed through a perceptible signal or sensation having little, if any, correspondence with the manner in which distance to real objects would be perceived by a sighted person viewing the actual scene. }

As per claim 12 Bostick et al discloses: The computer system of claim 10, wherein the pointing device is a finger of a user. { [0028] However, microfluidics technology is greatly preferred because of the possibility of developing an analog response (e.g. control over a continuum of positions or plurality of positions over a range in a step-wise manner with small step size) in the embodiment which will be described in detail below and capable of a resolution in area appropriate to a tactile display (e.g. about one-third of the width of a fingertip in each of two orthogonal directions such that a single finger touch at a location can detect both a relative height and a direction of a gradient in height) as well as being robust and resistant to damage while having other types of devices integrated therewith without interference. }

As per claim 16 Bostick et al discloses: The computer system of claim 10, wherein the generating a physical cursor 1112 on the touchscreen 200 at a location proximate to the pointing device, wherein the physical cursor 1112 is a raised portion 212-214 of the touchscreen 200, further comprises generating a physical cursor 1112 on a front side { Note: front side lacks specificity to distinguish over the side discloses by Martin et al } of the pointing device between a touchpoint and the input location.

As per claim 17 Bostick et al discloses: The computer system of claim 10, wherein the generating a physical cursor 1112 on the touchscreen 200 at a location proximate to the pointing device, wherein the physical cursor 1112 is a raised portion 212-214 of the touchscreen 200, further comprises generating a physical cursor 1112 on a back side { Note: back side lacks specificity to distinguish over the side discloses by Martin et al } of the pointing device between a touchpoint and the input location.

As per claim 18 Bostick et al discloses: The computer system of claim 10, wherein the generating a physical cursor 1112 on the touchscreen 200 at a location proximate to the pointing device, wherein the physical cursor 1112 is a raised portion 212-214 of the touchscreen 200, further comprises generating a physical cursor 1112 on 

Regarding claim 18 Bostick et al as modified by Martin et al is silent as to: generating a physical cursor on two or more sides of the pointing device.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to generate a physical cursor on two or more sides of the pointing device of Bostick et al as modified by Martin et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to generate a physical cursor on two or more sides of the pointing device, which is well within the purview of a skilled artisan, absent an unobvious result and duplication of known parts, so as to provide a user friendly pointing device that is able to be used regardless of the position and orientation of device.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al (US 2016/0202761) in view of Martin et al (US 2013/0021303) as applied to claim 10 above, and further in view of AGGARWAL et al (US 2017/0263146)

Regarding claim 13 Bostick et al as modified by Martin et al is silent as to: The method of claim 1, further comprising predicting a level of dexterity of the user. With respect to claim 13 AGGARWAL et al discloses: The method of claim 1, further comprising predicting a level of dexterity of the user. { [0025] The real task scores provide scores on standard competencies such as finger dexterity, manual dexterity, wrist finger speed, etc. The predictive models are made for scoring each of these competencies using the real task scores. }

Regarding claim 14 Bostick et al as modified by Martin et al is silent as to: The method of claim 1, further comprising: detecting a level of dexterity of the user; and predicting a health metric for the user based on the detected level of dexterity. With respect to claim 5 AGGARWAL et al discloses: The method of claim 1, further comprising: detecting a level of dexterity of the user; and predicting a health metric for the user based on the detected level of dexterity. { [0039] The task is completed only after the user lifts his/her finger after resizing the outer circle. The processing module includes an instruction to evaluate the resize as “correct” if and only if the outer circle is in-between the inner circles when the candidate lifts his/her fingers. The instruction is based on the benchmark provided in the predictive model for evaluation. The candidate is scored on the basis of the correct resizes he/she has done in the allotted time and the score is measure of accuracy of finger dexterity. See also [0038]. }

Regarding claim 15 Bostick et al as modified by Martin et al is silent as to: The method of claim 1, further comprising detecting a level of dexterity of the user by: determining a baseline level of dexterity using a recurrent neural network; detecting that the user has contacted the touchscreen 200 at a plurality of touch points with the pointing device; and comparing the plurality of touch points with the path and a plurality of touch points predicted by the baseline level of dexterity.  With respect to claim 6 AGGARWAL et al depicts in figure 1 and discloses: The method of claim 1, further comprising detecting a level of dexterity of the user by: determining a baseline level of dexterity using a recurrent neural network { step 12, figure 1 & [0025] The predictive models are made for scoring each of these competencies using the real task scores. The predictive model, also uses regression techniques, other machine learning or expert methods to develop scoring criterion as benchmarks.}; detecting that the user has contacted the touchscreen at a plurality of touch points with the pointing device { step 14, figure 1 }; and comparing the plurality of touch points with the path and a plurality of touch points predicted by the baseline level of dexterity. { step 18, figure 1 }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide in the method of Bostick et al as modified by Martin et al predicting a level of dexterity of the user; detecting a level of dexterity of the user; predicting a health metric for the user based on the detected level of dexterity; determining a baseline level of dexterity using a recurrent neural network; detecting that the user has contacted the touchscreen at a plurality of touch points with the pointing device; and comparing the plurality of touch points with the path and a plurality of touch points predicted by the baseline level of dexterity as taught by AGGARWAL et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide in a method predicting a level of dexterity of the user; detecting a level of dexterity of the user; predicting a health metric for the user based on the detected level of dexterity; determining a baseline level of dexterity using a recurrent neural network; detecting that the user has contacted the touchscreen at a plurality of touch points with the pointing device; and comparing the plurality of touch points with the path and a plurality of touch points predicted by the baseline level of dexterity so as to make available “a method and system for building and scoring motor skills tests to test motor skills of a user, useful in different industrial environments that require skilled work force.”  See [0001] of AGGARWAL et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd